Title: Nicholas P. Trist to James Madison, 9 June 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 June 9. 1830.
                            
                        
                        
                        Your favor in answer to mine, has come safe to hand. Such is the character of the attention now given to
                            public affairs, that I think it quite doubtful whether the absurdity in question—glaring as it is—will not escape
                            notice. It is not in the exact line of Scent of either or any of the packs. A production which,
                            to a mind at all familiar with your and Mr Jefferson’s principles, could not be even hastily read, without disclosing its
                            inanity, together with the danger to the cause with which it is pregnant, is, as you see, hailed with actual rapture by the great Sentinels of the Constitution, Senatorial
                            & Editorial. In their extacy, none of them can see that the concession which it ascribes to you both (and which,
                            so far as any thing can be made out of the Stuff, is considered by the writer as unavoidable)
                            involves an utter abandonment of the very idea of limits to the federal field of action.
                        Be assured that, whatever I do, I shall not expose myself recklessly. Moreover, accidental circumstances
                            have, entre nous, thrown me upon ground where the honest propensities of a free man may be
                            indulged with considerable impunity. To be sure, their indulgence may dim further prospects
                            which might otherwise be realized; but at least shall I enjoy those feelings by which a votary of Truth is repaid for his
                            worship; together with the exhilaration attendant upon looking down, in place of the depressing
                            consciousness of looking up, to things that are beneath us.
                        Your message is in Niles Reg. V. 12. March to September, 1817. p. 25.
                        The accompanying papers and letters, I send, not for any thing complimentary to myself which may be found in
                            the latter, but because I believe it will give you pleasure to see one sign unlike all the
                            rest, and that the spirit which actuated yourself & others is not entirely dead. After
                            looking over them at your leisure, please return them, without giving yourself the trouble to write
                                a line. With daily increasing veneration, I am yr. affectionate Servt
                        
                        
                            
                                N. P. Trist.
                            
                        
                    Under date, Aug. 13. 1829, the first letter I ever got from him, R. D. Owen (eldest son of the old man)
                            writes thus."I see no effectual remedy for this evil, except the establishment of a
                            National system of education, in each State of the Union; and unless I believed that such a measure would be carried in a
                            few years, perhaps in this State, or if not here, in Pennsylvania, I should consider it scarcely a pleasure to be a father
                            at all. I do expect to see this measure carried in one or other of these States within ten
                            years, perhaps within five years from this time. That is at present the great object to which we devote our attention,
                            & to which we shall call the attention of our readers again and again. If I live to see it carried even in one
                            State, & feel that our paper and our other public exertions have aided in carrying it, I shall be much more than
                            repaid for all we have done & for all we have risked, even were it ten times more than it has been."
                        I have thought several times, in connection with Jonathan Elliot the printer here, that on one occasion of my
                            visiting Montpellier, you had been exchanging letters with him about some publication of his, and that it would not be
                            amiss to put you on your guard against him. He is a very low  fellow; without, I am satisfied;
                            the shadow of respectability about him.
                        